DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10, 12-16, and 18-25 are currently pending and allowed.
	Claims 11 and 17 are canceled.

Response to Remarks
In the Remarks filed on 01/20/2022, Applicant pointed out that the Bhargav-Spantzel reference was assigned to the Applicant (Intel Corporation) of the present application on January 3rd, 2017, and the reference did not publish until after the effective filing date of the instant application, and therefore cannot serve as prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2).  Examiner agrees to withdraw Bhargav-Spantzel and the rejection under 35 U.S.C. 103.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references found by Examiner are Bortolotto et al. (Pub. No.: US 2016/0328700), Cannon (Pub. No.: US 2016/0125412), Molinari et al. (Pub. No.: US 2017/0011460), Ghosh et al. (Pub. No.: US 2017/0062072), and Moore et al. (Pub. No.: US 2018/0345904).  These references, whether individually or combined, do not teach wherein the MFA policy is verified to meet a standard set by a community of miners in a blockchain, the blockchain used to clear the initial transaction with the e-wallet” in independent claim 1, or “allowing repeated user of the e-wallet if rules for the context are met, wherein the rules comprise a valid biometric identification of the user and a user proximity rule requiring the user to be proximate to the device hosting the e-wallet, the valid biometric identification invoked during an initial transaction with the e-wallet, and the user proximity rule invoked during subsequent transactions with the e-wallet, wherein the rules for the context are verified to meet a standard set by a community of miners in a blockchain, the blockchain used to clear the initial transaction with the e-wallet” in independent claim 9 and independent claim 22.
Bhargav-Spantzel et al. (Pub. No.: US 2018/0183586) is not a prior art, because the reference was assigned to the Applicant (Intel Corporation) of the present application on January 3rd, 2017, and the reference did not publish until after the effective filing date of the instant application, and therefore cannot serve as prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2).  Moreover, at a closer inspection, Bhargav-Spantzel does not teach “wherein the MFA policy is verified to meet a standard set by a community of miners in a blockchain, the blockchain used to clear the initial 
Examiner has conducted updated search, but cannot find prior art to fulfill the deficiency of the cited references.  Therefore, claims 1-10, 12-16, and 18-25 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2022